DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 11-17 in the reply filed on 1/3/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 16, the claim recites that the air conditioner is an embedded air conditioner, which is recited in claim 11. Therefore, the claim fails for further limit. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 17 is rejected based on its dependency to claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN108592328A) in view of Lin (CN104819547A).

Regarding claim 11, Ma teaches an air conditioner control method (see Title), the air conditioner including 
a first air outlet, a second air outlet (see Description, pg. 3, lines 1-11 which notes a plurality of outlets) and an valve (see pg. 5, Description, line 29), 
the air conditioner control method comprising: 
acquiring outflow air temperatures at the first air outlet and the second air outlet (see pg. 5, Description, line 1), and calculating a temperature difference (see pg. 5, Description, lines 2-3); 
comparing the temperature difference with a preset temperature difference threshold (see pg. 5, Description, line 2 which notes comparing the temperature difference of the outlets to a preset threshold); and 
adjusting an opening degree of the valve according to a comparison result (see pg. 5, Description, line 29).
wherein the air conditioner is an embedded air conditioner (Ma, pg. 7, final paragraph of the page notes indoor/outdoor unit which suffices as an embedded air conditioner as the air conditioner is servicing an indoor area, as understood by Applicant’s definition of the term in paragraph [0036] of Applicant’s published specification) and comprises a heat exchanger coil (3, Fig. 5, see Description, pg. 7, lines 44-50), the heat exchanger coil being divided into a plurality of heat exchange areas (see how 3 extends into multiple areas in Fig. 5), and 
wherein the first air outlet and the second air outlet correspond to any two of the plurality of heat exchange areas (see how 3 extends into multiple areas in Fig. 5).
Ma does not specifically teach the valve is an expansion valve. Lin teaches an air conditioner which features an expansion valve, and adjustment of the opening of the expansion valve based on a temperature difference in the air conditioner (Lin, pg. 1, lines 34-39). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Ma with an expansion valve that has it’s opening degree adjusted based on a temperature difference, as taught by Lin, in order to assess how using an expansion valve benefits the air conditioner. 

Regarding claim 12, Ma as modified teaches the air conditioner control method according to claim 11, the claim claims a contingent limitation by reciting:
“adjusting the opening degree of the expansion valve according to the comparison result comprises: 
increasing the opening degree of the expansion valve by a present opening degree, if the temperature difference is greater than the preset temperature difference threshold.”
The applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”.Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04 II.
It is noted that the recitation(s) following the term "if" or “when” are merely conditional limitations, and do not clearly set boundaries to the claims. For instance, if the same method is performed and the condition is never reached (i.e. **the temperature difference is never greater than the preset temperature difference threshold**), the method will not be required to meet the recitation of "a.", "b." and "c.". 

Regarding claim 13, Ma as modified teaches the air conditioner control method according to claim 12, further comprising: 
controlling the air conditioner to enter a lack-of-freon protection state after the expansion valve reaches a maximum opening degree (Lin, pg. 3, lines 5-11).

Regarding claim 14, Ma as modified teaches the air conditioner control method according to claim 13. wherein controlling the air conditioner to enter the lack-of-freon protection state comprises: controlling the air conditioner to shut down and/or to send an alarm (Lin, pg. 6, lines 1-6).

Regarding claim 15, Ma as modified teaches the air conditioner control method according to claim 11, further comprising: turning on the air conditioner and running it continuously for a preset time before acquiring the outflow air temperatures at the first air outlet and the second air outlet (Ma, pg. 7, lines 29-32).

Regarding claim 16, Ma as modified teaches the air conditioner control method according to claim 11, wherein the air conditioner is an embedded air conditioner (Ma, pg. 7, final paragraph of the page notes indoor/outdoor unit which suffices as an embedded air conditioner as the air conditioner is servicing an indoor area, as understood by Applicant’s definition of the term in paragraph [0036] of Applicant’s published specification).

Regarding claim 17, Ma as modified teaches the air conditioner control method according to claim 16, wherein the first air outlet and the second air outlet are adjacent to each other (see Ma, Fig. 5 which shows the outlets adjacent to each other).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763